DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess” (claim 6) must be shown (labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. US 9,260,262 (hereinafter “Matsumoto”).
Regarding claim 1, Matsumoto discloses an attachment attachable to and detachable from a sheet stacking board (interpreted as 25 or 21, shown in FIG. 3) , the attachment comprising: 
an end fence (24, shown in FIG. 4) configured to restrict a position of a trailing end of a sheet in a conveying direction, wherein
the end fence includes a facing surface (241a or 242) facing the trailing end of the sheet, the facing surface comprising an inclined surface (notice 241a or 242 is inclined in an upstream direction) inclined with respect to a vertical direction of a 
Regarding claim 2, wherein the end fence includes an elastic deformable portion (243) elastically deformable in the sheet the conveying direction.
	Regarding claim 7, wherein a weight (interpreted as 247 or 244) is attached to the attachment.
Regarding claim 8, a feed device comprising: a feed tray (2) including: a sheet stacking board (25 or bottom of floor of 2); and an attachment attachable to and detachable from the sheet stacking board, the feed device being configured to feed a sheet set in the feed tray, wherein as the attachment, the attachment according to claim 1 is used.
	Regarding claim 9, an image forming apparatus (1, shown in FIG. 1) comprising: a feed device configured to feed a sheet, the image forming apparatus being configured to form an image (by 1B) fed by the feed device, wherein as the feed device, the feed device according to claim 8 is used.
Regarding claim 10, a feed device comprising: 
a feed tray (2) including: 
a sheet stacking board (25 or bottom of 2); and
an attachment  (24) attachable to and detachable from the sheet stacking board, 
the feed device being configured to feed a sheet set in the feed tray, wherein the attachment includes an end fence configured to restrict a position of a trailing end of a sheet in a sheet conveying direction, and 

	Regarding claim 11, an image forming apparatus (1) comprising: a feed device configured to feed a sheet, the image forming apparatus being configured to form an image fed by the feed device, wherein as the feed device, the feed device according to claim 10 is used.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiokawa et al. US 2011/0210501 (hereinafter “Shiokawa”).
Regarding claim 1, Shiokawa discloses an attachment attachable to and detachable from a sheet stacking board (interpreted as 211 or 230, shown in FIG. 3) , the attachment comprising: 
an end fence (250) configured to restrict a position of a trailing end of a sheet in a conveying direction, wherein
the end fence includes a facing surface (surface of 255c that contacts a trailing end of a sheet) facing the trailing end of the sheet, the facing surface comprising an inclined surface inclined with respect to a vertical direction of a stacking surface (251, shown in FIG. 5) on which the sheet is stacked, such that a higher part of the facing surface is located more upstream in the sheet conveying direction.
Regarding claim 2, wherein the end fence includes an elastic deformable portion (255) elastically deformable in the sheet the conveying direction.
Regarding claim 3, wherein the elastic deformable portion of the end fence extends to a lower end of the end fence.

Regarding claim 8, a feed device comprising: a feed tray (200) including: a sheet stacking board (230 or 211); and an attachment attachable to and detachable from the sheet stacking board, the feed device being configured to feed a sheet set in the feed tray, wherein as the attachment, the attachment according to claim 1 is used.
Regarding claim 9, an image forming apparatus (1, shown in FIG. 1) comprising: a feed device configured to feed a sheet, the image forming apparatus being configured to form an image fed by the feed device, wherein as the feed device, the feed device according to claim 8 is used.
Regarding claim 10, a feed device comprising: 
a feed tray (200) including: 
a sheet stacking board (230 or 211); and
an attachment  (250) attachable to and detachable from the sheet stacking board, 
the feed device being configured to feed a sheet set in the feed tray, wherein the attachment includes an end fence (250) configured to restrict a position of a trailing end of a sheet in a sheet conveying direction, and
a position of the sheet in a width direction, the sheet being stacked on the sheet stacking board to which the attachment is attached, is restricted by a side fence (240) disposed in the feed tray.
Regarding claim 11, an image forming apparatus (1) comprising: a feed device configured to feed a sheet, the image forming apparatus being configured to form an .
Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasaki et al. US 7,967,287 (hereinafter “Hamasaki”).
Regarding claim 1, Hamasaki discloses an attachment (30) attachable to and detachable from a sheet stacking board (6) , the attachment comprising: 
an end fence (20) configured to restrict a position of a trailing end of a sheet in a conveying direction, wherein
the end fence includes a facing surface (inside surface of 20 which makes contact with small-size sheets S2) facing the trailing end of the sheet, the facing surface comprising an inclined surface (broadest reasonable interpretation includes wherein 20 is inclined in an upstream direction relative to a line drawn upwards from 14, when viewed from FIG. 11)  inclined with respect to a vertical direction of a stacking surface (3) on which the sheet is stacked, such that a higher part of the facing surface is located more upstream in the sheet conveying direction.
Regarding claim 4, wherein the end fence includes an eaves-shaped portion (notice FIG. 11 showing 30, not labeled, having a projecting portion connected to 20).
Regarding claim 6, further comprising: a stacking part (14) having a recess (refer to one of openings, not labeled, where 23-26 are formed in FIG. 6A/6B) on a sheet stacking surface, wherein a rib (one of 23-26) is disposed in the recess.
Regarding claim 7, wherein a weight (13) is attached to the attachment.
Regarding claim 8, a feed device comprising: a feed tray (1) including: a sheet stacking board (6); and an attachment attachable to and detachable from the 
Regarding claim 9, an image forming apparatus (50, shown in FIG. 1) comprising: a feed device configured to feed a sheet, the image forming apparatus being configured to form an image fed by the feed device, wherein as the feed device, the feed device according to claim 8 is used.
Regarding claim 10, a feed device comprising: 
a feed tray (1) including: 
a sheet stacking board (6); and
an attachment  (30) attachable to and detachable from the sheet stacking board, 
the feed device being configured to feed a sheet set in the feed tray, wherein the attachment includes an end fence (20) configured to restrict a position of a trailing end of a sheet in a sheet conveying direction, and
a position of the sheet in a width direction, the sheet being stacked on the sheet stacking board to which the attachment is attached, is restricted by a side fence (7 or 8) disposed in the feed tray.
Regarding claim 11, an image forming apparatus (50) comprising: a feed device configured to feed a sheet, the image forming apparatus being configured to form an image fed by the feed device, wherein as the feed device, the feed device according to claim 10 is used.
Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656